 



Exhibit 10.j.

Severance Policy for Executive Employees

Three-Tiered Structure

                 
 
  •   Tier I:       12 months of “pay”             — CEO and President        
    — Direct Reports to CEO and President
 
  •   Tier II:       9 months of “pay”             — Other Elected “Form 4”
Corporate Officers
 
  •   Tier III:       6 months of “pay”             — Other Direct Reports to
Tier I Employees

                  Form of Delivery: One 3-year rolling (“top hat”) plan

                    •   Severance Benefit:             — Tier I: 12 months of
base pay and target bonus             — Tier II: 9 months of base pay and target
bonus             — Tier III: 6 months of base pay and target bonus     •  
Benefit Trigger: Involuntary termination without cause or voluntary        
termination for good reason. (Note: “Cause” and “good reason” as defined in the
CIC         contracts)     •   Payout Timing: Continuation of pay     •   Annual
Bonus: Pro rata target payout     •   Long-Term Incentives: Unvested grants
forfeited     •   Retirement Benefits: Per plans; no enhancement     •   Health
Benefits: Continued at same employee cost and coverage level for        
18 months, for all tiers (i.e., COBRA)     •   Restrictive Covenants: Noncompete
and nonsolicitation (length to match         severance period) and
confidentiality     •   Waiver: Required for benefit commencement/continuation  
  •   Outplacement: Defined/provided via separate company policy

 